 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited States Postal Service and American PostalWorkers Union, Columbus, Ohio Area Local.Case 9-CA- 13926(P)June 19, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn March 14, 1980, Administrative Law JudgeLeonard M. Wagman issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, United StatesPostal Service, Columbus, Ohio, its officers, agents,I We hereby affirm the Administrative Law Judge's conclusion thatthe factual situation at issue in this proceeding is comparable to priorcases wherein the Board has held that obscenities uttered by an employeeas part of the res gestae of concerted protected activity were not so fla-grant or egregious as to remove the protection of the Act and warrantthe employee's discipline E.g., Firch Baking Company, 232 NLRB 772(1977); American Telephone d Telegraph Co., 211 NLRB 782 (1974); ThorPower Tool Company, 148 NLRB 1379 (1964), enfd. 351 F.2d 584 (7th Cir1965). We also specifically reject the argument made in Respondent's ex-ceptions that Atlantic Steel Company, 245 NLRB No. 107 (1979), man-dates a different conclusion.In Atlantic Steel, a Board panel agreed to defer to an arbitrator's deci-sion that the respondent had lawfully discharged an employee for insub-ordination The employee had asked his foreman a question about over-time assignments, had received an answer, and had then uttered an ob-scene characterization of the foreman or his answer as the foremanwalked away. In finding that the arbitral decision upholding the employ-ee's discharge was not repugnant to the Act, the majority emphasizedthat his obscenity was unprovoked and was made on the production floorduring his working time. Apart from the procedural distinctions betweenBoard review of an arbitral award under Spielberg Manufacturing Compa-ny, 112 NLRB 1080 (1955), and Board review of an administrative lawjudge's decision, Atlantic Steel is factually quite distinguishable from thepresent case. Wilson, the discriminatee herein, had received supervisorypermission to discuss an employee's potential grievance, was engaged Inthe formal investigation of that grievance in his capacity as a steward,and uttered a single, spontaneous obscene remark, provoked at least inpart by the failure of the supervisor with whom Wilson was speaking toprovide an immediate and direct answer to Wilson's inquiries. We agreewith the Administrative Law Judge that under these circumstances Wil-son's use of obscene language was not so egregious as to remove theAct's protection from his grievance activities.Member Jenkins did not participate in the Atlantic Steel Decision, andfinds it unnecessary to distinguish that case.250 NLRB No. 2successors, and assigns, shall take the action setforth in the said recommended Order.DECISIONSTATEMENT OF THE CASELEONARD M. WAGMAN, Administrative Law Judge:Upon a charge filed on May 31, 1979, by the AmericanPostal Workers Union, Columbus, Ohio Area Local, re-ferred to below as the Union, the Regional Director forRegion 9 of the National Labor Relations Board (hereincalled the Board), on behalf of the General Counsel,issued the complaint herein on July 19, 1979, allegingthat the Respondent, United States Postal Service, violat-ed Section 8(a)(3) and (1) of the National Labor Rela-tions Act, as amended,' by suspending employee BetramJ. Wilson for 5 days without pay because he pressed agrievance. Respondent, by its timely answer, deniedcommission of the alleged unfair labor practices.Upon the entire record, including the testimony anddemeanor of the witnesses, and after consideration of thebriefs filed by the General Counsel and Respondent, Imake the following:FINDINGS OF FACTI. JURISDICTION AND THE LABOR ORGANIZATIONINVOLVEDThe Board has jurisdiction over the subject matter ofthe complaint by virtue of Section 1209 of the Postal Re-organization Act.2The facility involved in this case isRespondent's Air Mail Facility at Columbus, Ohio. It isadmitted, and I find, that the Union is a labor organiza-tion within the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe Union is the recognized collective-bargaining rep-resentative of a unit of Respondent's employees at its Co-lumbus, Ohio, mail facilities, including the Air Mail Fa-cility and the Main Post Office at 850 Twin RiversDrive. Article IV of the applicable current collective-bargaining agreement between Respondent and theUnion is entitled "Grievance-Arbitration Procedure" andprovides in pertinent parts:Section 1. Definition. A grievance is defined as adispute, difference, disagreement or complaint be-tween the parties related to wages, hours, and con-ditions of employment. A grievance shall include,but is not limited to, the complaint of an employeeor of the Unions which involves the interpretation,application of, or compliance with the provisions ofthis Agreement or any local Memorandum of Un-derstanding not in conflict with this Agreement.Section 2. Grievance Procedure-Steps29 u.s.c. §151, el seq.2 39 US.C. §101, et seq4 UNITED STATES POSTAL SERVICEStep 1: (a) Any employee who feels aggrieved mustdiscuss the grievance with the employee's immedi-ate supervisor within fourteen (14) days of the dateon which the employee or the Union first learnedor may reasonably have been expected to havelearned of its cause. The employee, if he or she sodesires, may be accompanied and represented by theemployee's steward or a Union representative. TheUnion also may initiate a grievance at Step I within14 days of the date the Union first became aware of(or reasonably should have become aware of) thefacts giving rise to the grievance.On April 17, 1979,3 part-time flexible employee JamesMorgan, a bargaining unit employee who worked a 6-hour shift (4:30 a.m.-10:30 a.m.) at Respondent's Colum-bus, Ohio, Air Mail Facility brought a complaint to theUnion's steward, Betram Wilson. Wilson, a 13-year em-ployee of Respondent, was working as a claims and in-quiry clerk at Respondent's Main Post Office at 850Twin Rivers Drive, Columbus, Ohio. The two met in ahall at the Main Post Office after Wilson had obtainedpermission from his supervisor to leave his work station.Wilson's duties as the union steward included investi-gation of employee complaints regarding supervisors,warnings and other disciplinary action, discrimination,and other matters affecting unit employees.Part-time employee Morgan told Wilson that, aftercompleting 6 hours of work at the Air Mail Facility, Re-spondent told him that he could have an additional 2hours' work at the Main Post Office under conditionswhich annoyed Morgan. Morgan complained, that aftera 15-minute drive from the Air Mail Facility, Respond-ent required that he wait an additional I hour and 45minutes before clocking in. Morgan sought relief fromwhat he considered to be an onerous condition. Aftermaking the complaint, Morgan left Wilson.Immediately upon Morgan's departure, Wilson tele-phoned the Air Mail Facility and asked to talk to itsacting manager, Otto Gage. When Gage got on the tele-phone, Wilson explained that he represented employeeJames Morgan and went on to ask about the 2-hour waitrequired before Morgan could clock in on his 2-hourshift at the Main Post Office.Wilson and Gage discussed the matter at length. Gagedid not provide a direct answer. Instead, he remindedWilson that Morgan was a part-time employee and thathe, Gage, could "work him six hours and send himhome." The discussion moved to Morgan's entitlement tothe same treatment as other part-timers who worked 8-hour shifts and some overtime.Wilson pressed for an explanation of Morgan's 2-hourwait. Gage explained that this break in Morgan's workexcused Respondent from paying him for his travel time.Wilson testified that at hearing this explanation he "toldMr. Gage that was a stupid, and asinine policy and ...hung the phone up."Gage's testimony does not contradict Wilson's accountuntil the final comment by Wilson. According to Gage,s Unless otherwise stated, all dates herein occurred in 1979.he heard Wilson end their exchange with: "You knowwhat, Mr. Gage? You are a stupid ass."4Following this conversation, Gage complained byphone to his immediate supervisor about Wilson. Thatevening, about 5-1/2 hours after the incident, Gagedrafted a memorandum to "Director, Processing MainPost Office, 850 Twin Rivers Dr ...." giving his ver-sion of his conversation with Wilson.On or about May 4, Respondent issued a writtennotice of suspension, which Wilson received on May 7.The notice of suspension announced that Wilson was tobe suspended for "five (5) working days beginning: 8:30AM, May 21 .... The notice went on to reciteGage's account of the incident of April 17, under theheading "CONDUCT UNBECOMING A POSTALEMPLOYEE-ABUSIVE LANGUAGE." Wilson suf-fered the 5-day suspension without pay.B. Analysis and ConclusionsThe General Counsel contends that the Postal Serviceviolated Section 8(a)(3) of the Act by suspending em-ployee Betram H. Wilson for 5 days because he pursueda grievance on behalf of the Union. The General Coun-sel also argues that Respondent by this conduct also im-paired its employees' Section 7 rights5and thereby vio-lated Section 8(a)(l) of the Act. The Postal Serviceurges that "unprovoked name-calling of another humanbeing for the pure purpose of 'effect"' was the reason forWilson's punishment, and that he was not entitled to theAct's protection at the time of his misconduct. I find thatRespondent's treatment of Wilson ran afoul of his rightsunder Section 7 of the Act for the following reasons.In Prescott Industrial Products Company, 205 NLRB 51,52 (1973), the Board provided the following guidance forthe instant case:The Board has long held that there is a line beyondwhich employees may not go with impunity whileengaging in protected concerted activities and thatif employees exceed the line the activity loses itsprotection. That line is drawn between cases whereemployees engaged in concerted activities exceedthe bounds of lawful conduct in a moment of animalexuberance or in a manner not motivated by im-proper motives and those flagrant cases in whichthe misconduct is so violent or of such character asto render the employee unfit for further service.Application of the Board's policy, as stated above, isfound in Thor Power Tool Company, 148 NLRB 1379,1380 (1964), enfd. 351 F.2d 584, 587 (7th Cir. 1965).4 In view of my analysis and conclusions below, I find it unnecessaryto resolve this issue of credibility.5 Sec. 7:Employees shall have the right to self-organization, to form, join, orassist labor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in other concerted activi-ties for the purpose of collective bargaining or other mutual aid orprotection, and shall also have the right to refrain from any or allsuch activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as acondition of employment as authorized in Sec. 8(aX3)5 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere, an employee who was a member of a union griev-ance committee, lost his temper during an informal dis-cussion of an employee's grievance, and referred to hisplant superintendent as "the horse's ass." The employerthereafter discharged the employee because of this objec-tionable remark. The Board concluded that the dischargewas unlawful. In reaching this result, the Board observedthat the remark was "part of the res gestae of the griev-ance discussion ...." 148 NLRB at 1380. The Boardalso adopted the Trial Examiner's balancing of the em-ployee's right to the protection of the Act while discuss-ing a grievance with the impropriety of accompanyingobjectionable language, and the result favoring the em-ployee. 148 NLRB at 1380, 1388-89.Applying the Board's policy as exemplified in ThorPower Tool, supra, I reach the same result here. Employ-ee Wilson, acting in his capacity as the Union's steward,was discussing a possible grievance on behalf of a unitemployee and, thus, was engaged in activity protectedby Section 7 of the Act. Cf. Huttig Sash & Door Compa-ny, Inc., 154 NLRB 1567, 1571-72 (1965); Thor PowerTool Company, supra, 148 NLRB 1380, 1388-89. Assum-ing that Wilson used the words "stupid ass" toward Su-pervisor Gage, this utterance came in the course of thatdiscussion and, thus, was part of the res gestae.Finally, assuming that Wilson used that improper lan-guage, I find it to be no worse than that found in ThorPower Tool, supra. Accordingly, I find that, by suspend-ing Wilson for calling Gage a "stupid ass" in the courseof discussing a possible grievance, Respondent violatedSection 8(a)(1) of the Act. In view of the remedy pro-vided below, I find it unnecessary to determine whetherRespondent also violated Section 8(a)(3) of the Act bysuspending Wilson. Ad Art Incorporation, 238 NLRB1124 (1978); Merlyn Bunney and Clarence Bunney, part-ners, d/b/a Bunney Bros. Construction Company, 139NLRB 1516 (1962).III. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom, and to take otherappropriate actions to remedy its unfair labor practices. Itherefore recommend that Respondent be required tomake Bertram J. Wilson whole for wages lost by reasonof the 5-day suspension levied upon him, with interestthereon to be computed in the manner prescribed in F.W Woolworth Company, 90 NLRB 289 (1950), and Flor-ida Steel Corporation, 231 NLRB 651 (1977).6I further recommend that Respondent be required toexpunge and remove all records of and references to thesuspension from all of Respondent's records, whereinthat suspension is now noted, and that Respondent be or-dered to post an appropriate notice to employees.6 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).The General Counsel's request for 9-percent interest is rejected in ac-cordance with the Board's policy as set forth in Florida Steel Corporation.supra.CONCLUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By interfering with, restraining, and coercing its em-ployees in the exercise of rights guaranteed them in Sec-tion 7 of the Act, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record herein considered as a whole,and pursuant to Section 10(c) of the Act, I make the fol-lowing recommended:ORDER7The Respondent, United States Postal Service, Colum-bus, Ohio, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Interfering with, restraining, or coercing its em-ployees in the exercise of their rights as guaranteed inSection 7 of the National Labor Relations Act, asamended, by suspending or otherwise punishing employ-ees because of the exercise of such rights.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise ofrights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Make Bertram J. Wilson whole for any loss of payhe suffered by reason of his unlawful 5-day suspension.Said backpay shall be computed in the manner set forthin the section of this Decision entitled "The Remedy."(b) Expunge and physically remove from its recordsany suspension notices and any references thereto relat-ing to the suspension of Bertram J. Wilson for 5 calendardays beginning May 21, 1979.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its Columbus, Ohio, facilities copies of theattached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forI In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.8 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byorder ot the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."6 UNITED STATES POSTAL SERVICERegion 9, after being duly signed by Respondent's au-thorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 9, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.The Act gives all employees these rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together for the pur-pose of collective bargaining or other mutual aidor protectionTo refrain from the exercise of any or all suchactivities.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of rights guaranteed them in Section 7 ofthe Act.WE WILL NOT suspend or otherwise punish anyemployees for exercising such rights.WE WILL make Bertram J. Wilson whole for anyloss of pay he may have suffered by reason of hissuspension for 5 calendar days beginning May 21,1979.WE Wll.L expunge and physically remove fromour records and files any suspension notices and anyreferences thereto relating to the suspension of Ber-tram J. Wilson beginning May 21, 1979.UNITED STATES POSTAL SERVICE7